Davis, P. J.:
I concur with my brother Ingalls in the conclusions he has reached on the several questions discussed by him. But my brother' Brady is of opinion that the provision of the contract' relative to the destruction of the defendant’s ‘ property by fire requires a different view to be taken of the liability of the defend-, ant for freight or property so destroyed. That question not having been considered by Ingalls, J., I feel bound to add a suggestion in reference to it. The provision is as follows : ‘ ‘ The party of the first part agrees to assume all' risks and loss of its property by fire when in the charge or custody of the party of the second part, whether said property is being moved upon cars or barges, or is stored or awaiting transportation at any point.”
This provision was inserted obviously, on account of the inflammable nature of the property, to relieve the plaintiff in case of fire from its common law liability as a carrier. Beyond that object I think it is without scope or purpose. But its language seems clearly to show that it had no reference to the freight earned or to be earned by plaintiff. Such freight is in no sense “ the property of the defendant,” nor can it become so by any accident of fire or otherwise.
The defendant assumes the loss of u its property” by fire, plainly meaning the oil and things connected therewith for the transportation of which the contract provides. The construction given by Brady, J., of this provision, would make the defendant liable for the freight earned or unearned on all property destroyed by fire while “ in transitu ” at any stage of its transit quite independently of any question of delivery. The suggestion is completely answered by simply observing that the provision in question relates only to the defendant's property, and that the freight earned or to be earned is at all times the plaintiff’s prop*43erty. The only intention of the contract in this respect is to provide that hi case of destruction by fire the loss of defendant’s own property should fall on defendant, leaving plaintiff only to bear the loss of the freight which might otherwise be earned by the completion of the contract.
I think the judgment should be affirmed.